  Case 13-37833         Doc 30     Filed 02/05/19 Entered 02/05/19 11:57:39              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-37833
         Syvilla N Rushdan

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/26/2013.

         2) The plan was confirmed on 12/09/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/02/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $46,530.00.

         10) Amount of unsecured claims discharged without payment: $48,576.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-37833        Doc 30     Filed 02/05/19 Entered 02/05/19 11:57:39                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $82,960.25
       Less amount refunded to debtor                         $289.53

NET RECEIPTS:                                                                                 $82,670.72


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $1,080.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $3,600.04
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,680.04

Attorney fees paid and disclosed by debtor:              $2,920.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC            Unsecured      6,134.00       6,564.20         6,564.20      6,564.20        0.00
ALTAIR OH XIII LLC            Unsecured         440.00        779.12           779.12        779.12        0.00
ALTAIR OH XIII LLC            Unsecured            NA         823.28           823.28        823.28        0.00
AMERICAN EXPRESS              Unsecured      4,875.00       5,422.75         5,422.75      5,422.75        0.00
Best Buy                      Unsecured         427.00           NA               NA            0.00       0.00
Buschbach INS Agency          Unsecured          52.00           NA               NA            0.00       0.00
CAPITAL ONE                   Unsecured         643.00           NA               NA            0.00       0.00
COMENITY BANK                 Unsecured          50.00           NA               NA            0.00       0.00
COMENITY BANK                 Unsecured          79.00           NA               NA            0.00       0.00
COMENITY BANK                 Unsecured         832.00           NA               NA            0.00       0.00
DELL FINANCIAL SERVICES LLC   Unsecured      2,166.00       2,344.06         2,344.06      2,344.06        0.00
DEPARTMENT STORES NATIONAL BA Unsecured      1,021.00       1,097.68         1,097.68      1,097.68        0.00
INTERNAL REVENUE SERVICE      Unsecured     16,257.00     16,777.12        16,777.12      16,777.12        0.00
INTERNAL REVENUE SERVICE      Priority       6,421.00     10,945.62        10,945.62      10,945.62        0.00
INTERNAL REVENUE SERVICE      Priority            0.00           NA               NA            0.00       0.00
LVNV FUNDING                  Unsecured      4,230.00       4,624.67         4,624.67      4,624.67        0.00
PRA RECEIVABLES MGMT          Unsecured      1,793.00       1,996.09         1,996.09      1,996.09        0.00
PRA RECEIVABLES MGMT          Unsecured      2,400.00       2,636.49         2,636.49      2,636.49        0.00
PRA RECEIVABLES MGMT          Unsecured      1,290.00       1,463.93         1,463.93      1,463.93        0.00
PRA RECEIVABLES MGMT          Unsecured         246.00        217.20           217.20        217.20        0.00
PRA RECEIVABLES MGMT          Unsecured      1,294.00       1,285.10         1,285.10      1,285.10        0.00
PRA RECEIVABLES MGMT          Unsecured      5,181.00       5,672.37         5,672.37      5,672.37        0.00
PRA RECEIVABLES MGMT          Unsecured      1,067.00       1,272.35         1,272.35      1,272.35        0.00
PRA RECEIVABLES MGMT          Unsecured         174.00        378.80           378.80        378.80        0.00
QUANTUM3 GROUP LLC            Unsecured      1,104.00       1,297.01         1,297.01      1,297.01        0.00
QUANTUM3 GROUP LLC            Unsecured      2,350.00       2,596.34         2,596.34      2,596.34        0.00
QUANTUM3 GROUP LLC            Unsecured      1,117.00       1,287.74         1,287.74      1,287.74        0.00
QUANTUM3 GROUP LLC            Unsecured      1,045.00       1,210.51         1,210.51      1,210.51        0.00
QUANTUM3 GROUP LLC            Unsecured          17.00        437.99           437.99        437.99        0.00
QUANTUM3 GROUP LLC            Unsecured      1,190.00       1,364.59         1,364.59      1,364.59        0.00
QUANTUM3 GROUP LLC            Unsecured      1,654.00       1,934.15         1,934.15      1,934.15        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-37833       Doc 30     Filed 02/05/19 Entered 02/05/19 11:57:39                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid          Paid
QUANTUM3 GROUP LLC            Unsecured      1,363.00       1,548.88      1,548.88      1,548.88         0.00
QUANTUM3 GROUP LLC            Unsecured      1,704.00       2,012.64      2,012.64      2,012.64         0.00
SALLIE MAE                    Unsecured     13,235.00            NA            NA            0.00        0.00
SST Card Services             Unsecured      1,209.00            NA            NA            0.00        0.00
SST Card Services             Unsecured         359.00           NA            NA            0.00        0.00
US DEPT OF EDUCATION/NELNET   Unsecured     31,000.00            NA            NA            0.00        0.00
ZALES                         Unsecured         690.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                $0.00                $0.00
      Mortgage Arrearage                                   $0.00                $0.00                $0.00
      Debt Secured by Vehicle                              $0.00                $0.00                $0.00
      All Other Secured                                    $0.00                $0.00                $0.00
TOTAL SECURED:                                             $0.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00              $0.00                   $0.00
       Domestic Support Ongoing                           $0.00              $0.00                   $0.00
       All Other Priority                            $10,945.62         $10,945.62                   $0.00
TOTAL PRIORITY:                                      $10,945.62         $10,945.62                   $0.00

GENERAL UNSECURED PAYMENTS:                          $67,045.06         $67,045.06                   $0.00


Disbursements:

       Expenses of Administration                          $4,680.04
       Disbursements to Creditors                         $77,990.68

TOTAL DISBURSEMENTS :                                                                      $82,670.72




UST Form 101-13-FR-S (09/01/2009)
  Case 13-37833         Doc 30      Filed 02/05/19 Entered 02/05/19 11:57:39                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
